In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-18-00131-CV

CITY OF FORT WORTH, Appellant                §    On Appeal from the 342nd District Court

                                             §    of Tarrant County (342-292450-17)
V.
                                             §    January 23, 2020

SHEA O’NEILL, Appellee                       §    Opinion by Justice Kerr


                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s order. It is ordered that the trial court’s order is

affirmed in part and reversed and remanded in part. We reverse that portion of the

trial court’s order granting Appellee Shea O’Neill’s plea to the jurisdiction on

Appellant City of Fort Worth’s procured-by-unlawful-means claim and remand that

claim to the trial court for further proceedings. We affirm the remainder of the trial

court’s order.
It is further ordered that each party shall bear its own costs of this appeal.


                                 SECOND DISTRICT COURT OF APPEALS


                                 By _/s/ Elizabeth Kerr__________________
                                    Justice Elizabeth Kerr